Filed 11/15/22 P. v. Gonsalves CA1/2

              NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


      IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                              DIVISION TWO


 THE PEOPLE,
           Plaintiff and Respondent,                                 A164048
 v.
 TODD WILLIAM GONSALVES,                                             (Humboldt County
           Defendant and Appellant.                                  Super. Ct. No. CR2101527)



          Defendant Todd William Gonsalves was convicted after jury trial
of attempting to make a criminal threat against his girlfriend K.B. and
of unlawfully possessing a firearm.1 He challenges on appeal his
conviction and sentence, contending that (i) the trial court should have
granted a mistrial after his ex-girlfriend D.B. volunteered the
statement that he had threatened her “so many” times in the past;
(ii) his admission to two prior strike convictions was invalid because he
did not expressly waive his constitutional rights to trial by jury and
confrontation, and his privilege not to incriminate himself; (iii) Penal


        Gonsalves was also convicted of a misdemeanor violation of
          1

Penal Code section 273.6, subdivision (a), as count three. At trial, he
conceded his liability on this count, and he raises no issue with his
conviction or sentence as to this count on appeal. Accordingly, we do
not further discuss this count or the evidence concerning it.

                                                           1
Code section 654,2 prohibiting multiple punishments for the same act
or course of conduct, was violated when the trial court sentenced him
concurrently for the attempted threat and unlawful gun possession
convictions, rather than imposing one sentence and staying the other;
and (iv) if he was in fact sentenced in violation of section 654, this court
should remand the case to the trial court so that it can exercise its
discretion to consider which sentence to impose and which to stay
pursuant to a newly enacted statute, Assembly Bill No. 518.
      The Attorney General concedes, and we agree, that Gonsalves
should have been advised of his constitutional rights before the trial
court accepted his admission to the two prior strike convictions. We
vacate the judgment and remand for correction of that conceded error,
but for the reasons discussed below we reject Gonsalves’s other claims
of error.
                             BACKGROUND
      This case arises factually out of a confrontation between
Gonsalves and his girlfriend, K.B., in the parking lot of a post office in
Humboldt on May 20, 2021. We summarize the facts briefly here and
relate them in more detail as they are relevant to Gonsalves’s legal
arguments in our discussion of those arguments.
      K.B. was accompanying her ex-sister-in-law, S.W., in running
errands the afternoon of May 20, 2021, when she saw Gonsalves. She
knew that Gonsalves did not get along with S.W. and did not like it
when K.B. spent time with S.W. According to a statement K.B. made
to a police officer that afternoon, she was waiting in her car for S.W. at


      2All subsequent statutory references are to the Penal Code
except as otherwise noted.


                                     2
the post office when Gonsalves approached her and flashed a gun in his
waistband by lifting his shirt. Gonsalves told K.B. that because she
was hanging out with S.W., she had a half-hour to give him $200 that
he claimed she owed him or Gonsalves would shoot K.B., S.W., and
K.B.’s children. K.B. also showed the police officer a text stating that
Gonsalves had a Glock; she said Gonsalves sent it before he walked up
to her. K.B. later e-mailed the police officer a copy of the text, which
stated, “Don’t answer and I[’m] grabbing the Glock and coming.” K.B.
told the officer that she was scared when Gonsalves threatened her,
S.W., and the children.
      Gonsalves was tried on an information accusing him of criminal
threats in violation of section 422 (count one), with an enhancing
allegation that he personally used a firearm in committing that crime,
and accusing him of possessing a firearm while prohibited from doing
so by reason of a prior felony conviction in violation of section 29800,
subdivision (a)(1) (count two).
      At trial, K.B. offered a significantly different account of her
encounter with Gonsalves on May 20. She testified that Gonsalves
confronted her in the post office parking lot about spending time with
S.W., but he did not have a gun and did not threaten to kill her.
Instead, when he lifted his shirt, K.B. saw his belt buckle, not a gun,
and the only threat he made was to end their relationship if she
continued to hang out with S.W. K.B. denied ever telling an officer that
Gonsalves had threatened her or that Gonsalves had a gun; in fact,
K.B. denied speaking with the police officer in person at all. She also
denied that she was placed in fear by anything Gonsalves said to her
that day.



                                     3
      In light of K.B.’s recantation, the prosecution called the officer
who took her statement on May 20. Excerpts of the officer’s body
camera were played for the jury showing K.B.’s May 20 statement
detailing the threats. And the jury heard jail call recordings where
Gonsalves pleaded with K.B. to recant her May 20 statement and
offered her $1,000 to tell the police she was lying.
      S.W. did not testify at trial but the jury saw body camera
excerpts of a statement she made that she saw the outline of a gun in
Gonsalves’s waistband as he approached K.B.’s car, although she did
not hear the threats themselves. The jury also heard that no gun was
ever located on Gonsalves’s person, in his car, or in his home.
      Prior to trial, the trial court issued an in limine ruling permitting
some evidence to be introduced pursuant to Evidence Code section
1109, subdivision (a)(1). This provision allows the prosecution in a
domestic violence case to present evidence of prior acts of domestic
violence to show propensity, subject to the trial court’s power to exclude
the evidence where its probative value is substantially outweighed by
its prejudicial effect or undue consumption of time pursuant to
Evidence Code section 352. In Gonsalves’s trial, the jury heard
testimony from D.B., a prior girlfriend of Gonsalves’s, that in 2016,
Gonsalves threatened to kill her and her children. D.B. also
volunteered that Gonsalves had threatened her “so many” times in
2016; this statement was the subject of a mistrial motion and we
describe it in further detail in our discussion of Gonsalves’s claim of
error in connection with this motion.
      The jury acquitted Gonsalves of count one, making a criminal
threat in violation of section 422, but it convicted him of the lesser



                                     4
included charge of attempting to make a criminal threat. It found not
true the use of a firearm allegation in the lesser included charge to
count one, but it convicted him of count two, possessing a firearm while
prohibited by a prior felony conviction.
      Following the verdict, Gonsalves admitted that he had suffered
two prior strikes, but before he made the admission he was not advised
of his privilege against self-incrimination, his right to a jury trial, or his
right to confront witnesses against him, and he did not expressly waive
those rights and privileges.
      At sentencing, the trial court dismissed one prior strike
allegation. It sentenced Gonsalves to four years in state prison: the
mid-term of two years on the felon-in-possession conviction, doubled for
the prior strike, and a concurrent upper term of 18 months on the
attempted threat conviction, doubled for the prior strike. This appeal
followed.
                               DISCUSSION
                           I. Mistrial Motion
      Gonsalves contends that the trial court erred in refusing his
request for a mistrial after D.B. told the jury that “there [were] so
many” threats during her relationship with him. We see no abuse of
discretion here.
      A trial court should grant a mistrial “only when a ‘ “party’s
chances of receiving a fair trial have been irreparably damaged.” ’ ”
(People v. Ayala (2000) 23 Cal.4th 225, 282.) Where a trial court is
apprised of prejudice to a party that is “incurable by admonition or
instruction,” a mistrial is proper. (People v. Haskett (1982) 30 Cal.3d
841, 854.) But “ ‘[w]hether a particular incident is incurably prejudicial



                                      5
is by its nature a speculative matter[.]’ ” (People v. Ledesma (2006)
39 Cal.4th 641, 683.) The trial court is best positioned to assess the
impact of the prejudicial testimony and the curative effect of
instruction in light of all the evidence; accordingly, “ ‘the trial court is
vested with considerable discretion in ruling on mistrial motions.’ ”
(Ibid.)
      Here, the trial court issued an in limine order permitting the
prosecution to elicit testimony from D.B. “regarding any criminal
threats that were made by [Gonsalves] to her” while they were dating,
but excluding testimony about “physical altercations” between
Gonsalves and D.B. It appears that the prosecution and defense were
aware of only one incident in 2016 where Gonsalves threatened D.B.
and her children, which D.B. reported to law enforcement. The
prosecutor admonished D.B. before her testimony that “we are only
talking about one instance,” “the 2016 incident regarding threats.”
D.B. “did seem a little confused,” according to the prosecutor, about
what she would be testifying about, but the prosecutor “didn’t want to
tell [D.B.] her testimony” and did not offer further clarification.
      When D.B. was on the witness stand, the prosecutor asked her
whether Gonsalves had threatened her in 2016, and D.B. affirmed that
he had. When asked where the “threats” took place, D.B. responded
that “there [were] so many that I’m not sure exactly which threats
you’re talking about.” The defense objected and asked to approach.
After sidebar, the trial court struck D.B.’s answer as nonresponsive.
The prosecutor continued the examination by asking a more specific
question: “did you speak with a deputy regarding . . . an instance
where Mr. Gonsalves made a threat to you?” After D.B. reviewed an



                                      6
incident report to refresh her recollection, she related to the jury that
Gonsalves threatened to kill her and her children in 2016, and she
believed him and reported it to the sheriff’s department that evening.
The prosecution elicited no further details, and the defense did not
cross-examine D.B.
      After testimony concluded that day, the defense moved for a
mistrial on the grounds that D.B.’s statement about “so many” threats
left the jury with an impression of “an almost indeterminate number of
terroristic threats” by Gonsalves, resulting in incurable prejudice. The
trial court denied the mistrial motion, noting it had struck the
statement and offering to consider any additional jury instructions or
curative efforts the parties proposed. No party requested a pinpoint
instruction. After the evidence closed, the trial court gave the jury the
pattern instruction concerning evidence, CALCRIM No. 222, which
instructed them to disregard and not consider for any purpose
testimony that the court ordered stricken from the record.
      The trial court did not abuse its discretion in refusing to order a
mistrial because it is not reasonably probable that D.B.’s fleeting and
ambiguous statement had a prejudicial effect.3 While every case must
be evaluated on its own unique facts, prior cases teach that witnesses’

      3 Gonsalves contends that D.B.’s volunteered statement exceeded
the scope of the trial court’s in limine order, which contemplated D.B.
would testify only to threats she reported to law enforcement in 2016.
The Attorney General does not concede this point, but we agree with
Gonsalves that this statement should not have been presented to the
jury. Before evidence of prior uncharged acts of domestic violence may
be admitted, the prosecution must disclose the evidence to the
defendant (Evid. Code, § 1109, subd. (b)), and that did not happen here,
apparently because the prosecution was unaware of other threats
Gonsalves allegedly made to D.B.


                                     7
brief references to defendants’ criminal history or incarceration
typically will not render a trial irreparably unfair. (See People v.
Collins (2010) 49 Cal.4th 175, 198–199 [no mistrial where witness
volunteered testimony that defendant was “in Susanville” and “got out”
shortly before events in the case]; People v. Valdez (2004) 32 Cal.4th 73,
124–125 [no mistrial where witness mentioned defendant’s time at
“Chino Institute”]; People v. Bolden (2002) 29 Cal.4th 515, 555 [no
mistrial where witness said he obtained defendant’s address from the
“parole office”]; People v. Franklin (2016) 248 Cal.App.4th 938, 954–955
[no mistrial where three isolated references to probation or prior
criminal history; trial court gave curative instruction].) That is
especially true where the trial court acts quickly to address any
potentially prejudicial testimony. “[I]t is only in the ‘exceptional case’
that any prejudice from an improperly volunteered statement cannot be
cured by appropriate admonition to the jury.” (Id. at p. 955.) Here, the
trial court immediately struck the statement and later instructed the
jury to disregard any testimony struck from the record. We presume
the jury followed that instruction. (People v. Yeoman (2003) 31 Cal.4th
93, 139.)
      Gonsalves argues that the presumption should not control here
because D.B.’s emotional testimony was so powerful that the jury could
not reasonably be expected to disregard it. The record does reflect that
D.B. was tearful, but it does not suggest there was anything indelible
or even especially striking about her volunteered statement. To the
contrary, her reference to “many” threats was immediately followed by
the trial court’s order striking the testimony, and her subsequent




                                     8
testimony describing the 2016 reported threat was unembellished and
brief.
         This case is thus dissimilar to the two cases Gonsalves primarily
relies on in arguing he was incurably prejudiced. In People v. Disa
(2016) 1 Cal.App.5th 654 (Disa), we concluded that the trial court erred
in admitting under Evidence Code section 1109 extensive evidence
about the nature of a defendant’s prior attack on his ex-girlfriend, and
in particular that he planned the attack and lay in wait to carry it out.
(Disa, at pp. 673–674.) We concluded that the fact of the attack itself
was probative and admissible concerning the defendant’s propensity to
commit domestic violence (id. at p. 672), but the “vivid” details the jury
heard of planning and ambush in that prior attack were inflammatory
and irrelevant to the purpose for which the evidence was ostensibly
admitted, i.e. propensity to commit domestic violence (id. at pp. 674–
675). Because a limiting instruction concerning the purpose of that
evidence “could not erase” the details of the prior attack from jurors’
minds, we concluded there was prejudice and reversed the judgment.
(Id. at p. 675.) In People v. Turner (2021) 73 Cal.App.5th 117 (Turner),
a sister division concluded that the jury in a homicide case could not
reasonably be expected to disregard evidence of a different charged
murder, where the latter charge was initially at issue in the trial but
was severed at the close of evidence. (Id. at pp. 128–129.) The jury in
Turner heard about the different charged murder during opening
statements and throughout the trial, but when the different charged
murder was severed, they were instructed to disregard the evidence of
it. (Id. at p. 129.) Turner concluded that it was simply unrealistic to
expect jurors to follow an instruction to disregard this “shocking”



                                      9
evidence that had been in their minds for a week. (Id. at pp. 129–130.)
Disa and Turner are unhelpful to Gonsalves’s argument here because
they are both cases where the jury heard extensive inflammatory and
irrelevant evidence, unlike this case where the putatively prejudicial
testimony was brief and immediately stricken.4
      We also note that D.B.’s statement—Gonsalves made “so many”
threats—was ambiguous in that it did not specify that he made
criminal or violent threats. As used by a lay witness, the word
“threats” in interpersonal relationships can encompass many kinds of
conduct and speech, such as the “threat” that K.B. testified Gonsalves
made to break up with her if she continued to spend time with S.W.
Even setting aside the presumption that the jury disregarded D.B.’s
statement about “so many” threats, the statement is still not so striking
that it is likely to have influenced the jury. Moreover, Gonsalves raises
no claim of error in the admission of statements from K.B. on the body
camera footage that Gonsalves sent her “so many texts” containing
threats, and that he sent threatening texts to her “[e]very time [she
left] his sight.” D.B.’s volunteered statement is not reasonably probable
to have had any effect on the jury beyond the impression they already
had from these similar statements by K.B. for which no error is
claimed.




      4 As the Attorney General points out, Disa is not a mistrial case,
and the inflammatory and irrelevant testimony the jury heard in that
case was never stricken. We understand Gonsalves’s point in relying
on Disa to be that the jury cannot always be presumed to follow a
curative or limiting instruction, but the facts of this case are very
different from Disa.


                                   10
                II. Required Advisements and Waivers
      After the jury returned its verdict, Gonsalves admitted that he
had suffered prior strike convictions in 2009 and 1999. As a
“prophylactic measure,” prior to accepting a guilty plea or an admission
to a prior conviction allegation that enhances punishment, a trial court
“must inform the defendant of three constitutional rights—the privilege
against compulsory self-incrimination, the right to trial by jury, and the
right to confront one’s accusers—and solicit a personal waiver of each.”
(People v. Cross (2015) 61 Cal.4th 164, 170.) The record here does not
reflect that Gonsalves received what is commonly known as the Boykin-
Tahl advisement5 before admitting prior strikes, nor did he expressly
waive these rights.
      Gonsalves contends, and the Attorney General concedes, that the
Boykin-Tahl advisements and waivers apply to his admission of the
prior strike convictions, and that reversal is required here. We agree.
The record is silent as to whether Gonsalves understood the rights he
waived by admitting the prior strike allegations; we therefore cannot
say the record “affirmatively shows” that Gonsalves’s admission was
voluntary and intelligent, as we must to find this error harmless.
(People v. Cross, supra, 61 Cal.4th at pp. 179–180.) We thus vacate the
judgment and sentence, which was based on his admission, and remand
for further proceedings. On remand, Gonsalves should be advised of
his rights and given the choice either to exercise or waive them.




      5The appellation comes from Boykin v Alabama (1969) 395 U.S.
238, 243–244, and In re Tahl (1969) 1 Cal.3d 122, 130–133.


                                   11
                              III. Section 654
      The trial court sentenced Gonsalves to four years on the violation
of section 29800, subdivision (a)(1) (the second count) and to three
years concurrent on the attempted violation of section 422. Gonsalves
contends in committing both crimes he was engaged in one indivisible
course of conduct with a single purpose: threatening K.B. He therefore
argues that the trial court was obliged to stay one of these concurrent
terms to avoid punishing him doubly for the same conduct. We reject
this argument, concluding the trial court’s implied finding that the
crimes had different objects was supported by substantial evidence.
      Section 654, subdivision (a), provides in relevant part that “[a]n
act or omission that is punishable in different ways by different
provisions of law may be punished under either of such provisions, but
in no case shall the act or omission be punished under more than one
provision.” Thus, “ ‘[i]f only a single act is charged as the basis of the
multiple convictions, only one conviction can be affirmed[.]’ ” (Neal v.
State of California (1960) 55 Cal.2d 11, 19 (Neal), overruled in part on
other grounds by People v. Correa (2012) 54 Cal.4th 331.) Where more
than a single act is charged, section 654 may still apply if multiple acts
form a single course of criminal conduct that is incident to one
objective. (People v. Corpening (2016) 2 Cal.5th 307, 311.) Whether
multiple acts form a single course of criminal conduct is a factual
determination, and depends on the intent and objective of the actor.
(Neal, at p. 19.) If the trial court imposes concurrent terms without
discussing section 654, it has made an implied factual finding that the
defendant had more than one criminal intent or objective (People v.
Osband (1996) 13 Cal.4th 622, 730), and we review that factual finding



                                     12
for substantial evidence in the light most favorable to the judgment.
(People v. Jones (2002) 103 Cal.App.4th 1139, 1143 (Jones).)
      When a defendant is punished for a crime that involves using a
gun, and for the separate crime of possessing the gun, the application of
section 654 “ ‘depends upon the facts and evidence of each individual
case.’ ” (People v. Bradford (1976) 17 Cal.3d 8, 22 (Bradford).) Where
the facts show that a defendant possesses a firearm “ ‘only in
conjunction with the primary offense,’ ” multiple punishments offend
section 654. (Bradford, at p. 22.) This is illustrated by Bradford:
when the defendant was stopped by a police officer after robbing a
bank, he wrested the officer’s gun away from the officer and then shot
at the officer. (Id. at p. 13.) Because the evidence showed that the
defendant took possession of the gun only for the purpose of committing
an assault with it, separate punishments for gun possession and
assault could not lie. (Id. at pp. 22–23; accord People v. Venegas (1970)
10 Cal.App.3d 814, 819, 821–822 [defendant who grabbed a gun in a
struggle and then shot someone with it could not be punished both for
possession and the shooting].) By contrast, evidence showing that the
defendant was already in possession of a gun before committing
another crime with the gun tends to demonstrate multiple criminal
objectives supporting separate sentences. (See, e.g., People v. Ortiz
(2012) 208 Cal.App.4th 1354, 1378–1379 (Ortiz) [defendant who arrived
at the scene of a kidnapping already in possession of firearm was
properly subject to separate punishments]; Jones, supra, 103
Cal.App.4th at pp. 1147–1148 [defendant who drove to ex-girlfriend’s




                                   13
home in possession of gun and then shot into the home 15 minutes later
was properly subject to separate punishments].)6
      In this case, evidence showed that K.B. and S.W. saw Gonsalves
while they were sitting in traffic on their way to the post office. Then
they went straight to the post office, and K.B. saw Gonsalves turn his
car into the post office parking lot as well. After S.W. got out of K.B.’s
car to run an errand inside the post office, Gonsalves approached K.B.
with the gun. This evidence supports a reasonable inference that
Gonsalves was already in possession of the gun for some purpose before
he encountered K.B. and S.W. sitting in traffic, and he
opportunistically used the gun to threaten K.B. rather than acquiring
and possessing the gun solely in order to threaten K.B. Viewing this
evidence in the light most favorable to the judgment, we conclude that
the trial court’s implicit determination that Gonsalves had separate
objectives in possessing the gun and threatening K.B. was supported by
substantial evidence. It therefore did not violate section 654 for the
trial court to impose concurrent sentences for these two crimes.




      6 Our sister Courts of Appeal have sometimes articulated the rule
that “section 654 is inapplicable when the evidence shows that the
defendant arrived at the scene of his or her primary crime already in
possession of the firearm.” (Jones, supra, 103 Cal.App.4th at p. 1145;
see also Ortiz, supra, 208 Cal.App.4th at p. 1379.) Gonsalves takes
issue with this rule, contending that it is at odds with our Supreme
Court’s holding that a case involving multiple acts must always be
analyzed for section 654 violations using the single objective test that
Neal articulated. We have no occasion today to decide whether the
Jones-Ortiz rule controls in all cases. Rather, we follow Bradford’s
instruction to apply section 654 to the facts and evidence of this case.


                                    14
       IV. Assembly Bill No. 518’s Amendment to Section 654
      Assembly Bill No. 518, which became effective January 1, 2022,
amended section 654, subdivision (a). Prior to the amendment, where a
trial court stayed a sentence under section 654, it was required to give
effect to the longest sentence and to stay shorter sentences. Under the
amendment, the trial court may select which sentence to stay. (Legis.
Counsel’s Dig., Assem. Bill No. 518 (2021–2022 Reg. Sess.).) Gonsalves
argues that, because one of his sentences should be stayed, we should
on remand direct the trial court to exercise its newly granted discretion
as to which sentence to stay. Because we have concluded that the trial
court’s decision not to stay either sentence was supported by
substantial evidence, we reject this argument.
                            DISPOSITION
      The judgment and sentence are vacated and the matter is
remanded for further proceedings in accordance with this opinion.




                                   15
                                             _________________________
                                             Van Aken, J.*


We concur:


_________________________
Stewart, Acting P.J.


_________________________
Miller, J.




People v. Gonsalves (A164048)


      * Judge of the San Francisco Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                     16